Loan Note

PROMISSORY NOTE



$344,649.94

March a, 2013

FOR VALUE RECEIVED, the undersigned, ALETHEA LABORATORIES, INC., a Texas
corporation (the "Borrower"), hereby promises to pay to the order of SUMMIT
DIAGNOSTICS, LLC, a Delaware limited liability company (the "Holder"), the
principal amount of Three Hundred Forty-four Thousand Six Hundred Forty-nine and
94/100 Dollars ($344,649.94) as provided hereunder.



Section 1.

Interest,



A.

Generally. The Borrower promises to pay interest ("Interest") on the outstanding
principal amount of this Note at the rate of 4.00% per annum (the "Interest
Rate"). Interest on this Note shall accrue from the date hereof through and
until repayment of the principal amount of this Note and payment of all Interest
in full and shall be computed on the basis of a 360-day year of twelve 30-day
months.



B.

Default Rate of Interest. Notwithstanding the foregoing provisions of this
Section I, but subject to applicable law, any overdue principal of this Note
shall bear interest, payable on demand in immediately available funds, for each
day from the date payment thereof was due to the date of actual payment, at a
rate equal to the sum of the Interest Rate and an additional 2.00% per annum.



C.

No Usurious Interest. In the event that any interest rate(s) provided for in
this Section 1 shall be determined to be unlawful, such interest rate(s) shall
be computed at the highest rate permitted by applicable law. Any payment by the
Borrower of any interest amount in excess of that permitted by law shall be
considered a mistake, with the excess being applied to the principal amount of
this Note without prepayment premium or penalty; if no such principal amount is
outstanding, such excess shall be returned to the Borrower,



Section 2.

Repayment of Principal Amount. The principal amount of this Note shall be paid

in 14 consecutive monthly installments commencing on March 15, 2013 and
continuing on the first day of each of the next 13 months. The first 13
installments shall be in the amount of $24,617.86 each and the final installment
shall be in the amount of $24,617.76. Interest accrued to the date of payment
shall be due and payable together with each installment of principal.



Section 3.

Prepayment. This Note may be prepaid, in whole or in part, at any time and from

time to time, without premium or penalty.



Section 4,

Payments. The payment or prepayment of any amount under this Note shall be

payable in lawful money of the United States of America. Any payment under this
Note shall be applied first to accrued interest and second to any principal
amount outstanding under this Note.

9358073v2





Loan Note



Section 5.

Events of Default. The occurrence (whether such occurrence shall be voluntary

or involuntary or come about or be effected by operation of law or otherwise)
and continuation for any reason whatsoever of any of the following events shall
constitute an "Event of Default":



(a)

the Borrower fails to make payment of any principal on this Note when
the same shall become due and payable within 10 days after Holder's written
notice to Borrower giving notice of such non-payment;



(b)

the Borrower fails to make payment of any Interest on this Note provided
for hereunder when the same shall become due and payable within 10 days after
Holder's written notice to Borrower giving notice of such non­payment; or



(c)

the Borrower or any guarantor of this Note shall (i) discontinue its
business in its entirety, (ii) undergo an event of dissolution, (iii) fail to
keep in full force and effect its existence as a corporation, (iv) apply for or
consent to the appointment of a receiver, trustee, custodian or liquidator of it
or any of its property, (v) admit in writing its inability to pay its debts as
they mature, (vi) make a general assignment for the benefit of creditors, (vii)
be adjudicated a bankrupt or insolvent or be the subject of an order for relief
under Title 11 of the United States Code or (viii) file a voluntary petition in
bankruptcy, or an answer seeking reorganization or an arrangement with creditors
or to take advantage of any bankruptcy, reorganization, insolvency, readjustment
of debt, dissolution or liquidation law or statute, or an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law or corporate action shall be taken for the purpose of effecting any of
the foregoing.



Section 6.

Rights upon Event of Default. If an Event of Default described in Section 5 has

occurred, the Holder, at its option, may declare the aggregate principal amount
of this Note, together with all accrued and unpaid interest thereon, immediately
due and payable (except in the case of an Event of Default under paragraph (0)
of Section 5, in which event the aggregate principal amount of this Note,
together with all accrued and unpaid interest thereon, shall automatically
become due and payable).



Section 7.

Transferability. Holder shall not be entitled to assign, transfer, hypothecate,

pledge or otherwise convey all or any part of this Note.



Section 8.

Miscellaneous.



A.

Unconditional Obligation; Waivers. The obligations of the Borrower to make the

payments provided for in this Note are absolute and unconditional and not
subject to any defense, set-off, counterclaim, rescission, recoupment or
adjustment whatsoever. Except as provided herein, the Borrower hereby waives
presentment and demand for payment, notice of non-payment, notice of dishonor,
protest, notice of protest, bringing of suit and diligence in taking any action
to collect any amount called for under this Note. No waiver of any provision of
this Note made by agreement of the Holder and any other person shall constitute
a waiver of

2

9388073v2





Loan Note

any other terms hereof, or otherwise release or discharge the liability of the
Borrower under this Note. No failure to exercise and no delay in exercising, on
the part of the Holder, any right, power or privilege tinder this Note shall
operate as a waiver thereof nor shall partial exercise of any right, power or
privilege. The rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies provided by law.



B.

Notices and Addresses.

Any notice, demand, request, waiver, or other

communication under this Note shall be in writing and shall be deemed to have
been duly given on the date of service, if personally served or sent by
facsimile; on the business day after notice is delivered to a courier or mailed
by express mail, if sent by courier delivery service or express mail for next
day delivery; and on the third day after mailing, if mailed to the party to whom
notice is to be given, by first class mail, registered, return receipt
requested, postage prepaid and addressed as follows:

To Borrower:

To Holder:

Alethea Laboratories, Inc. Medytox Diagnostics, Inc. 400 S. Australian Avenue,
Suite 800 West Palm Beach, Florida 33401

With a copy to:

Thomas Cookson, Esq. Akerman Senterfitt

SunTrust International Center

One S.E. Third Avenue, 25th Floor Miami, Florida 33131

Summit Diagnostics, LLC 88 Stiles Road, Suite 103 Salem, NH 03053






C.

Severability; Binding Effect. Any provision of this Note which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Note or affecting
the validity or unenforceability of any of the terms and provisions of this Note
in any other jurisdiction. This Note shall be binding upon and inure to the
benefit of the parties hereto. Neither this Note nor any rights or obligations
hereunder may be assigned by the Borrower or the Holder.



D.

Governing Law. This Note and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed and interpreted according to the internal laws of the state of
Wisconsin, without giving effect to the principles of conflicts of laws thereof.

3

9383073v2



